IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-63,573-03


                     EX PARTE VINCENT SCOTT BROOKS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 02-335-K277 C IN THE 277TH DISTRICT COURT
                          FROM WILLIAMSON COUNTY


       Per curiam.

                                            ORDER

       A jury convicted Applicant of burglary of a habitation and aggravated assault. Applicant filed

this subsequent application for a writ of habeas corpus in the county of conviction, and the district

clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant alleges he is actually innocent, and he complains of a trial court evidentiary ruling.

He presents an affidavit purportedly made by the victim in which she recants her trial testimony. The

trial court entered an Order Designating Issues on the actual innocence claim. The other claim is

procedurally barred. Ex parte Banks, 769 S.W.2d 539 (Tex. Crim. App. 1989); Ex parte Gardner,

959 S.W.2d 189 (Tex. Crim. App. 1996). There are no findings in the habeas record resolving the

disputed factual issues.
                                                                                                       2

        Applicant presents an affidavit purportedly made by the victim stating, “[T]he case with

[Applicant] was fabricated. The prosecutor coerced me into agreeing with the Machete and the

violence against me, and at this time I am withdrawing my testimony. We had an argument and I was

not attacked.” The notary supplied an affidavit stating, in relevant part, “The signature and notary

stamp are mine. None of the other writings on the page are from me. I do not recall ever seeing the

document before today.” The victim also supplied an affidavit—she says she did not make the

recantation.

        The record should be developed, and the trial court is the appropriate forum for findings of

fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall make credibility determinations

and enter findings of fact resolving the disputed factual issues. The trial court shall also make

findings on whether, if the affidavit Applicant presented is fraudulent, Applicant should be cited for

abuse of the writ. See Ex parte Jones, 97 S.W.3d 586 (Tex. Crim. App. 2003); TEX . GOV ’T CODE

§ 498.0045(a-1). The trial court may make any other findings and conclusions that it deems

appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.

Filed: March 31, 2021
Do not publish